            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 1 of 7




7-20-2021                             MACC061201945                          6020210720003146
            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 2 of 7




7-20-2021                             MACC061201945                          6020210720003146
            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 3 of 7




7-20-2021                             MACC061201945                          6020210720003146
            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 4 of 7




7-20-2021                             MACC061201945                          6020210720003146
            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 5 of 7




7-20-2021                             MACC061201945                          6020210720003146
            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 6 of 7




7-20-2021                             MACC061201945                          6020210720003146
            Case 1:21-cv-01924-JMC Document 1-4 Filed 07/30/21 Page 7 of 7




7-20-2021                             MACC061201945                          6020210720003146
